Exhibit 10.1
AGREEMENT
     THIS AGREEMENT made this                      day of                     ,
2008 (the “Agreement”) by and between                      (the “Executive”) and
VF CORPORATION, a Pennsylvania corporation (the “Corporation”). This Agreement
amends, restates and supersedes the prior agreement dated                     ,
2004, and any amendments to and restatements thereof between the Executive and
the Corporation.
BACKGROUND
     The Board of Directors of the Corporation (the “Board”) considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Corporation and its
shareholders. In this connection, the Corporation recognizes that, as is the
case with many publicly held corporations, the possibility of a change in
control may exist and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Corporation and its
shareholders. Accordingly, the Board has determined that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of certain members of the Corporation’s management, including the
Executive, to their assigned duties without distraction in the face of the
potentially disturbing circumstances that could arise from the possibility of a
change in control of the Corporation.
     In order to induce the Executive to remain in the employ of the
Corporation, the Corporation wishes to provide the Executive with certain
severance benefits in the event his employment with the Corporation terminates
subsequent to a change in control of the Corporation under the circumstances
described herein.
     NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. TERM. The term of this Agreement commences as of the date and year first
above written and shall continue until the second anniversary of the date set
forth above. The prior sentence notwithstanding, commencing on the first day
after the second anniversary of the date set forth above and on the first day of
each subsequent twelve-month period thereafter, the term of this Agreement shall
automatically be extended for one additional year beyond the then existing term.
This Agreement shall terminate (except as set forth in the next sentence) if
(a) the Corporation gives the Executive notice that it wishes to terminate this
Agreement, in which case this Agreement shall terminate as of the date set forth
in such notice or (b) the Executive’s employment with the Corporation is
terminated for any reason, including transfer to a subsidiary company of the
Corporation, in which case this Agreement shall terminate on the last day of the
Executive’s employment with the Corporation; provided, however, that, if the
Executive is transferred to a subsidiary company of the Corporation, the
Corporation may waive the termination of this Agreement, by a written amendment
of this Agreement, executed by both the Corporation and the Executive, which
shall refer to this clause and shall be limited to the Executive’s transfer to
the subsidiary company of the Corporation named in the amendment, unless another
amendment is executed upon the Executive’s subsequent transfer to another
subsidiary company of the Corporation. The Corporation may not give such notice
and this Agreement shall not automatically terminate in the event the
Executive’s employment with the Corporation terminates for any reason, including
a transfer to a subsidiary company of the Corporation, (x) at any time while the
Corporation has knowledge that any third person has taken steps or announced an
intention to take steps reasonably calculated to effect a “Change in Control”
(as hereinafter defined) of the Corporation, unless or until such third party
has, in the reasonable opinion of the Corporation, abandoned its efforts or
intention to effect a Change in Control of the

2



--------------------------------------------------------------------------------



 



Corporation or (y) within twenty-four months after the date a Change in Control
occurs. It is understood that the Corporation may terminate the Executive’s
employment at any time, subject to providing, if required to do so in accordance
with the terms hereof, the severance benefits hereinafter specified.
     2. CHANGE IN CONTROL. No benefits shall be payable hereunder unless there
shall have been a Change in Control of the Corporation and the Executive’s
employment by the Corporation shall thereafter have been terminated by the
Corporation or by the Executive under the circumstances described in paragraph
3(iii) hereof.
          (i) Definition. For purposes of this Agreement, “Change in Control”
shall mean the first to occur of:
               (A) an individual, corporation, partnership, group, association
or other entity or “person,” as such term is defined in Section 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (a “Person”), other than
(i) the Corporation, (ii) those certain trustees under Deeds of Trust dated
August 21, 1951 and under the Will of John E. Barbey, deceased (a “Trust” or the
“Trusts”), and (iii) any employee benefit plan of the Corporation or any
subsidiary company of the Corporation, or any entity holding voting securities
of the Corporation for or pursuant to the terms of any such plan (a “Benefit
Plan” or the “Benefit Plans”), or any employee benefit plan(s) sponsored by the
Corporation, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of 20% or more of the combined
voting power of the Corporation’s outstanding securities ordinarily having the
right to vote at elections of directors;
               (B) individuals who constitute the Board on the effective date of
this Agreement (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof,

3



--------------------------------------------------------------------------------



 



provided that any Approved Director, as hereinafter defined, shall be, for
purposes of this subsection (B), considered as though such person were a member
of the Incumbent Board. An “Approved Director,” for purposes of this subsection
(B), shall mean any person becoming a director subsequent to the effective date
of this Agreement whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least three quarters of
the directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Corporation in which such person is named
as a nominee of the Corporation for director), but shall not include any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board; or
               (C) the approval by the shareholders of the Corporation of a plan
or agreement providing for a merger or consolidation of the Corporation other
than with a wholly-owned subsidiary and other than a merger or consolidation
that would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 65% of the combined voting power of the voting securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation, or for a sale, exchange or other disposition of all or
substantially all of the assets of the Corporation.
               (ii) Exceptions. (A) Notwithstanding the foregoing, a Change in
Control of the Corporation shall not be deemed to have occurred for purposes of
this Agreement (I) in the event of a sale, exchange, transfer or other
disposition of substantially all of the assets of the Corporation to, or a
merger, consolidation or other reorganization involving the Corporation and

4



--------------------------------------------------------------------------------



 



the Executive, alone or with other officers of the Corporation, or any entity in
which the Executive (alone or with other officers) has, directly or indirectly,
at least a 5% equity or ownership interest or (II) in a transaction otherwise
commonly referred to as a “management leveraged buy-out.”
               (B) Clause 2(i)(A) above to the contrary notwithstanding, a
Change in Control shall not be deemed to have occurred if a Person becomes the
beneficial owner, directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities solely as the result of an acquisition by the Corporation
or any subsidiary company of the Corporation of voting securities of the
Corporation which, by reducing the number of shares outstanding, increases the
proportionate number of shares beneficially owned by such Person to 20% or more
of the combined voting power of the Corporation’s then outstanding securities;
provided, however, that if a Person becomes the beneficial owner of 20% or more
of the combined voting power of the Corporation’s then outstanding securities by
reason of share purchases by the Corporation or any subsidiary company of the
Corporation and shall, after such share purchases by the Corporation or a
subsidiary company of the Corporation, become the beneficial owner, directly or
indirectly, of any additional voting securities of the Corporation, then a
Change in Control of the Corporation shall be deemed to have occurred with
respect to such Person under clause 2(i)(A)above. Notwithstanding the foregoing,
in no event shall a Change in Control of the Corporation be deemed to occur
under clause 2(i)(A) above if the Person acquiring such shares is the Trusts or
Benefit Plans.
               (C) Clauses 2(i)(A) and 2(i)(B) to the contrary notwithstanding,
the Board may, by resolution adopted by at least two thirds of the directors
comprising the Incumbent Board, declare that a Change in Control described in
clauses 2(i)(A)(a) or 2(i)(B) has become ineffective for purposes of this
Agreement if all of the following conditions then exist: (I) the

5



--------------------------------------------------------------------------------



 



declaration is made prior to the death or termination of employment of the
Executive and within 120 days following the Change in Control; and (II) no
Person, except for (x) the Trusts, and (y) the Benefit Plans, either is the
beneficial owner, directly or indirectly, of securities of the Corporation
representing 10% or more of the combined voting power of the Corporation’s
outstanding securities or has the ability or power to vote securities
representing 10% or more of the combined voting power of the Corporation’s then
outstanding securities. If such a declaration shall be properly made, no
benefits shall be payable hereunder as a result of such prior but now
ineffective Change in Control, but benefits shall remain payable and this
Agreement shall remain enforceable as a result of any other Change in Control
unless it is similarly declared to be ineffective.
     3. TERMINATION FOLLOWING CHANGE IN CONTROL. The Executive shall be entitled
to the severance benefits provided in Section 4 hereof if his employment is
terminated within the 24-month period following a Change in Control of the
Corporation (even if such 24-month period shall extend beyond the term of this
Agreement or any extension thereof) unless his termination is (i) because of his
death, (ii) by the Corporation for Cause or due to the Executive’s Disability or
(iii) by the Executive other than for Good Reason.
          (i) Disability. The Corporation may terminate the Executive’s
employment due to the Executive’s “Disability” if, as a result of the
Executive’s incapacity due to physical or mental illness, he shall have been
absent from his duties with the Corporation on a full-time basis for 26
consecutive weeks, and within 30 days after written notice of termination is
given he shall not have returned to the full-time performance of his duties.
          (ii) Cause. The Corporation may terminate the Executive’s employment
for Cause. For the purpose of this Agreement, the Corporation shall have “Cause”
to terminate the Executive’s employment hereunder upon (A) the willful and
continued refusal by the Executive

6



--------------------------------------------------------------------------------



 



substantially to perform his duties with the Corporation (other than any such
refusal resulting from his incapacity due to physical or mental illness), after
a demand for substantial performance is delivered to the Executive by the Board
which specifically identifies the manner in which the Board believes that the
Executive has refused substantially to perform his duties or (B) the willful
engaging by the Executive in gross misconduct materially and demonstrably
injurious to the Corporation. For purposes of this paragraph, no act or failure
to act on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Corporation.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters of the entire members of the Board, at a meeting of the
Board called and held for that purpose (after reasonable notice to the Executive
and an opportunity for the Executive, together with his counsel, to be heard
before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth above in clauses (A) or (B) of the
second sentence of this paragraph and specifying the particulars thereof in
detail.
          (iii) Good Reason. The Executive shall be entitled to terminate his
employment, and receive benefits hereunder, for Good Reason at any time within
24 months after the date of a Change in Control of the Corporation. For purposes
of this Agreement, “Good Reason” shall mean, unless the Executive shall have
consented in writing thereto, any of the following:
               (A) a material reduction in the Executive’s authority or
responsibilities, as compared to his authority or responsibilities immediately
prior to the Change in Control or as the same may be increased after the Change
in Control;

7



--------------------------------------------------------------------------------



 



               (B) a material diminution in the budget for which the Executive
is responsible;
               (C) a material reduction by the Corporation in the Executive’s
compensation as in effect immediately prior to the Change in Control or as the
same may be increased after the Change in Control;
               (D) a material change in the geographic location where the
Executive is to provide services; or
               (E) a material breach of this Agreement on the part of the
Corporation.
          (iv) Notice of Termination. Any termination by the Corporation
pursuant to paragraph 3(i) or 3(ii) hereof, or otherwise, or by the Executive
pursuant to paragraph 3(iii) hereof, which, in any case, occurs within 24 months
after a Change in Control of the Corporation, shall be communicated by written
Notice of Termination (as hereinafter defined) to the other party hereto;
provided that, in the case of a termination for Cause, there shall also have
been delivered to the Executive the resolution required to be delivered pursuant
to paragraph 3(ii) hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. In the case of
termination by the Executive for Good Reason pursuant to paragraph 3(iii)
hereof, the Corporation shall have 30 days from its receipt of the Notice of
Termination to remedy the facts and circumstances claimed to provide the basis
for termination of the Executive’s employment for Good Reason, and the Executive
shall not be deemed to have terminated employment for Good Reason unless and
until the Corporation fails to remedy such circumstances during the 30 days
following its receipt of the Notice of Termination.

8



--------------------------------------------------------------------------------



 



          (v) Date of Termination. “Date of Termination” shall mean (A) if this
Agreement is terminated for Disability, the 31st day after Notice of Termination
is given (provided that the Executive shall not have returned to the performance
of his duties on a full-time basis during the 30-day period preceding such 31st
day), (B) if the Executive’s employment is terminated pursuant to paragraph
3(ii) above, the date specified in the Notice of Termination, and (C) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given, or, if the Corporation terminates the
Executive’s employment without giving a Notice of Termination, the date on which
such termination is effective.
     4. COMPENSATION UPON TERMINATION OR DURING DISABILITY.
          (i) During any period in which the Executive fails to perform his
duties as a result of incapacity due to physical or mental illness, he shall
continue to receive his full base salary at the rate then in effect until his
employment is terminated pursuant to paragraph 3(i) hereof. Thereafter, his
benefits, if any, shall be determined in accordance with whatever disability
income insurance plan or plans the Corporation may then have in effect;
provided, however, that, if at the time Disability of the Executive is
established the disability benefits then available are less advantageous to the
Executive than the disability benefits which were available on the date the
Change in Control became effective, then his termination of employment shall be
deemed to have occurred as a voluntary termination for Good Reason under
paragraph 3(iii) hereof and not by reason of Disability, and the provisions of
paragraph 4(iii) hereof shall apply in lieu of the provisions of this paragraph
4(i).
          (ii) If the Executive’s employment shall be terminated for Cause, the
Corporation shall pay to him his full base salary through the Date of
Termination at the rate in

9



--------------------------------------------------------------------------------



 



effect at the time Notice of Termination is given and the Corporation shall have
no further obligations to the Executive under this Agreement.
          (iii) If the Corporation shall terminate the Executive’s employment
other than pursuant to paragraph 3(i) or 3(ii) hereof within 24 months after a
Change in Control of the Corporation, or if the Executive shall terminate his
employment for Good Reason pursuant to paragraph 3(iii) hereof within 24 months
after a Change in Control, then:
               (A) The Corporation shall pay to the Executive, not later than
thirty (30) days following the Date of Termination, the Executive’s accrued but
unpaid base salary through the Date of Termination plus compensation for current
and carried-over unused vacation and compensation days in accordance with the
Corporation’s personnel policy.
               (B) In lieu of any further payments of salary to the Executive
after the Date of Termination, the Corporation shall pay to the Executive, not
later than thirty (30) days following the Date of Termination and
notwithstanding any dispute between the Executive and the Corporation as to the
payment to the Executive of any other amounts under this Agreement or otherwise,
a lump sum severance payment (the “Severance Payment”) equal to 2.99 times an
amount equal to the sum of (1) the greater of the Executive’s highest annual
base salary in effect at any time within the twelve-month period preceding a
Change in Control or the Date of Termination, and (2) the greater of (I) the
Target Incentive Award or Target Amount to which the Executive would have been
entitled under the Corporation’s Executive Incentive Compensation Plan (the
“EICP”) or Annual Discretionary Management Incentive Compensation Plan (the
“ADMICP”), as applicable, and the base or target amount to which the Executive
would have been entitled under any other annual cash bonus program of the
Corporation, had he been employed by the Corporation at the end of the fiscal
year in which the Date of Termination occurs,

10



--------------------------------------------------------------------------------



 



or (II) the highest amount awarded to the Executive under the EICP or ADMICP and
under any other annual cash bonus program of the Corporation during the last
three fiscal years prior to the Date of Termination.
               (C) In addition to the foregoing amounts payable under paragraph
4(iii)(A) and (B) above, the Executive will be entitled to the following:
               (1) a pro rata bonus for the year of termination equal to the
Target Incentive Award or Target Amount under the EICP or ADMICP, as applicable,
multiplied by a fraction, the numerator of which is the number of calendar days
that have elapsed from the beginning of the fiscal year in which such
termination occurs through the Date of Termination, and the denominator of which
is the number of calendar days in the fiscal year, payable not later than thirty
(30) days following the Date of Termination;
               (2) any stock option rights held by the Executive which were not
fully exercisable on the Date of Termination shall immediately become fully
exercisable by the Executive and any restricted stock rights held by the
Executive which were not fully vested on the Date of Termination shall
immediately become fully vested;
               (3) the Corporation shall maintain in full force and effect, for
the Executive’s continued benefit, until the earlier of (I) 36 months after the
Date of Termination or (II) the Executive’s 65th birthday, all life, medical and
dental insurance programs in which the Executive was entitled to participate
immediately prior to the Date of Termination; provided that his continued
participation is possible under the general terms and provisions of such
programs; provided, further, that, in the event the Executive’s participation in
any such program is barred, the Corporation shall arrange to provide the

11



--------------------------------------------------------------------------------



 



Executive with benefits substantially similar to those which he was entitled to
receive under such programs;
               (4) in addition to the benefits to which the Executive is
entitled under the Corporation’s retirement plans in which he participates or
any successor plans or programs in effect on the Date of Termination, the
Corporation shall pay to the Executive in one lump sum in cash, an amount equal
to the actuarial equivalent of the retirement pension to which the Executive
would have been entitled under the terms of such retirement plan or programs had
he accumulated 36 additional months of continuous service after the Date of
Termination (or, if less, the number of months between the Date of Termination
and the date on which the Executive attains normal retirement age under the
plan) at his base salary rate in effect on the Date of Termination reduced by
the single sum actuarial equivalent of any amounts to which the Executive is
entitled pursuant to the provisions of said retirement plans and programs,
discounted to reflect its then present value, paid at the same time as the
Severance Payment; provided that, for purposes of this subparagraph (3), the
actuarial equivalents shall be determined, and all other calculations shall be
made, using the same methods and assumptions utilized under the Corporation’s
retirement plan or programs; provided, however, that such methods and
assumptions shall be no less favorable to the Executive than those in effect on
the date of the Change in Control; and
               (5) the Executive shall become fully vested and have a
nonforfeitable interest in any benefit which he has accrued under the
Corporation’s Amended and Restated Supplemental Executive Retirement Plan
(“SERP”), including any

12



--------------------------------------------------------------------------------



 



Supplemental Annual Benefit Determinations or similar determinations or benefit
grants under the SERP adopted at any time prior to termination of the
Executive’s employment.
          (D) (1) Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the
Corporation to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
similar section, or any interest or penalties with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to all Excise Tax imposed upon the Payments. Notwithstanding the
foregoing, if the value of the Payments that would be treated as “parachute
payments” under Section 280G of the Code (the “280G Parachute Value”) is greater
than the maximum amount that could be paid to the Executive without giving rise
to the Excise Tax (the “Parachute Limit”), but does not exceed 105% of the
Parachute Limit, then (i) no Gross-Up Payment shall be made and (ii) the
Payments shall be reduced such that the 280G Parachute Value that the Executive
is entitled to receive shall be one dollar ($1) less than the 280G Parachute
Limit, provided that the Payments shall not be so reduced if the Executive
elects to be subject to and pay the Excise Tax and so notifies the Company prior
to the date the Payments are made. Any reduction in the Payments

13



--------------------------------------------------------------------------------



 



pursuant to the preceding sentence shall be first made, pro rata, from any cash
Payments. The Corporation’s obligation to make the Gross-Up Payment under this
subsection (D) shall not be conditioned upon the Executive’s termination of
employment.
               (2) Subject to the provisions of subsection (D)(4) hereof, all
determinations required to be made under this subsection (D), including whether
a Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the firm of independent auditors acting as such for the Corporation
immediately prior to the Change in Control (the “Accounting Firm”); provided,
however, that, if the Accounting Firm has performed services for the person,
entity or group who caused the Change in Control, or an affiliate thereof, the
Executive may select an alternative accounting firm from any nationally
recognized firm of certified public accountants, which shall be treated as the
Accounting Firm for purposes hereof. The Accounting Firm shall provide detailed
supporting calculations both to the Corporation and the Executive within 30 days
of termination of employment under this Agreement, if applicable, or such
earlier time as is requested by the Executive or the Corporation. When
calculating the amount of the Gross-Up Payment, the Executive shall be deemed to
pay:
(I) federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made, and
(II) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income

14



--------------------------------------------------------------------------------



 



taxes which could be obtained from deduction of such state and local taxes if
paid in such year.
               (3) If the Accounting Firm determines that no Excise Tax is
payable by the Executive, the Corporation shall request the Accounting Firm to
furnish the Executive with an opinion that the Executive has substantial
authority not to report any Excise Tax on his federal income tax return. Any
determination by the Accounting Firm shall be binding upon the Corporation and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Corporation should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Corporation
exhausts its remedies pursuant to subsection (D) (4) hereof, and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Executive, but in no event shall such payment be made later than the end of
the year after the year in which the obligation to pay the Underpayment was
incurred.
               (4) The Executive shall notify the Corporation in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Corporation of the Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than ten business days after the
Executive knows of such claim and shall apprise the Corporation of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of

15



--------------------------------------------------------------------------------



 



the thirty-day period following the date on which it gives such notice to the
Corporation (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Corporation notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:
(I) give the Corporation any information reasonably requested by the Corporation
relating to such claim,
(II) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,
(III) cooperate with the Corporation in good faith in order effectively to
contest such claim, and
(IV) permit the Corporation to participate in any proceedings relating to such
claim;
provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subsection, the Corporation shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either pay the tax claimed to the appropriate

16



--------------------------------------------------------------------------------



 



taxing authority on behalf of the Executive or direct the Executive to pay the
tax claimed and direct the Executive to sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, however, that, if the Corporation directs the Executive to
pay such claim and sue for a refund, the Corporation shall advance the amount of
such payment to the Executive, on an interest-free basis and the Corporation
shall indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties, imposed with respect
to such payment or advance, as the case may be, or with respect to any imputed
income with respect to such payment or advance, as the case may be; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
               (5) If after the receipt by the Executive of an amount advanced
by the Corporation pursuant to this subsection the Executive becomes entitled to
receive any refund with respect to the Excise Tax to which such Gross-Up Payment
relates or with respect to such claim, the Executive shall (subject to the
Corporation’s complying with the requirements of subsection (D)(4)) promptly pay
to the Corporation the amount of such refund (together with any interest paid or
credited thereon by the taxing authority after

17



--------------------------------------------------------------------------------



 



deducting any taxes applicable thereto). If, after payment by the Corporation of
an amount on the Executive’s behalf or the receipt by the Executive of an amount
advanced by the Corporation, as the case may be, pursuant to subsection (D)(4),
a determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Corporation does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty days after such determination, then such advance, if any, shall be
forgiven and shall not be required to be repaid and the amount of such payment
or such advance, as the case may be, shall offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid under subsection (D)(4). The
forgiveness of such advance shall be considered part of the Gross-Up Payment and
subject to gross-up for any taxes (including interest or penalties) associated
therewith.
               (6) Any Gross-Up Payment, as determined pursuant to this
subsection (D) shall be paid by the Corporation to the Executive within thirty
days of the receipt of the Accounting Firm’s determination; provided that the
Gross-Up Payment shall in all events be paid no later than the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority or, in the case of amounts relating to a claim
described in subsection (D) that does not result in the remittance of any
federal, state, local and foreign income, excise, social security and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved. Notwithstanding any other provisions of this subsection (D), the
Corporation may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the

18



--------------------------------------------------------------------------------



 



Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.
          (iv) The Executive’s right to receive payments under this Agreement
shall not decrease the amount of, or otherwise adversely affect, any other
benefits payable to the Executive under any plan, agreement or arrangement
relating to employee benefits provided by the Corporation.
          (v) The Executive shall not be required to mitigate the amount of any
payment provided for in this paragraph 4 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
paragraph 4 be reduced by any compensation earned by the Executive as the result
of employment by another employer or by reason of the Executive’s receipt of or
right to receive any retirement or other benefits after the date of termination
of employment or otherwise.
          (vi) The Corporation may, but shall not be obligated to, provide
security for payment of the amounts set forth in this Agreement in a form that
will cause such amounts to be includible in the Executive’s gross income only
for the taxable year or years in which such amounts are paid to the Executive
under the terms of this Agreement. The form of security may include a funded
irrevocable grantor trust established so as to satisfy any published Internal
Revenue Service guidelines.
          (vii) the Corporation may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
     5. FEES AND EXPENSES. The Corporation shall pay all reasonable legal fees
and related expenses (including the costs of experts, evidence and counsel and
other such expenses

19



--------------------------------------------------------------------------------



 



included in connection with any litigation or appeal) incurred by the Executive
as a result of (i) his termination of employment (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination of
employment) or (ii) his seeking to obtain or enforce any right or benefit
provided by this Agreement or by any other plan or arrangement maintained by the
Corporation under which he is or may be entitled to receive benefits. The
Corporation further agrees to pay prejudgment interest on any money judgment
against the Corporation obtained by the Executive in any arbitration or
litigation against it to enforce such rights calculated at the prime interest
rate of Wachovia Bank, N.A., or its successor, in effect from time to time from
the date it is determined that payment(s) to him should have been made under
this Agreement. In order to comply with Section 409A of the Code, (i) in no
event shall the payments by the Corporation under this paragraph 5 be made later
than the end of the calendar year next following the calendar year in which such
fees and expenses were incurred; provided that the Executive shall have
submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred, (ii) the amount of such legal fees and expenses that the
Corporation is obligated to pay in any given calendar year shall not affect the
legal fees and expenses that the Corporation is obligated to pay in any other
calendar year, (iii) the Executive’s right to have the Corporation pay such
legal fees and expenses may not be liquidated or exchanged for any other benefit
and (iv) the fees and expenses described herein shall be reimbursed until the
5th anniversary of the Change in Control.
     6. SUCCESSORS; BINDING AGREEMENT.
          (i) This Agreement shall inure to the benefit of and be binding on any
successor to all or substantially all of the Corporation’s business and/or
assets.

20



--------------------------------------------------------------------------------



 



          (ii) This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to his devisee, legatee or
other designee or, if there be no such designee, to his estate.
     7. NOTICES. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed in the
case of the Executive, to
and in the case of the Corporation, to its principal executive offices, provided
that all notices to the Corporation shall be directed to the attention of its
Chief Executive Officer with copies to the Secretary of the Corporation and to
the Board, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
     8. MISCELLANEOUS. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and a duly authorized officer of the
Corporation. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements

21



--------------------------------------------------------------------------------



 



or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement shall not be assigned in whole or in
part without the prior written consent of the non-assigning party; provided,
however, this sentence shall not be construed to relieve the Corporation or any
successor (whether direct or indirect) from liability hereunder as provided in
paragraph 6. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws (but not the law of conflicts of laws)
of the Commonwealth of Pennsylvania. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms.
     9. VALIDITY. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
     10. SECTION 409A. The Agreement is intended to comply with the requirements
of Section 409A of the Code or an exemption or exclusion therefrom and shall in
all respects be administered in accordance with Section 409A of the Code.
Notwithstanding any provision to the contrary in the Agreement, if the Executive
is deemed at the time of his separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the termination benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of (a) the expiration of the six-month period measured from the date
of the Executive’s “separation from service” (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) with the Corporation
or (b) the date of the

22



--------------------------------------------------------------------------------



 



Executive’s death (the “Delayed Payment Date”). Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period (including, without
limitation, upon the Delayed Payment Date, where applicable), all payments
deferred pursuant to this paragraph 10 shall be paid in a lump sum and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

             
 
      EXECUTIVE    
 
           
Witness:
           
 
           
 
          (SEAL)
 
     
 
   
 
           

                          VF CORPORATION    
 
               
 
      By:        
 
               
Attest:
          Eric C. Wiseman    
 
          Chairman, President and    
 
          Chief Executive Officer    
 
               
Candace S. Cummings
               
Secretary
               

24